Citation Nr: 9924010	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for residuals of 
pellagra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was a prisoner of war from January 1944 to 
May 1945.

3.  Arthritis of the knees was not shown or diagnosed during 
service; was not manifested to a compensable degree within 
one year after service; and there is no continuity of 
symptomatology after service.

4.  Arthritis is not related to any incident of service, 
including as a prisoner of war.

5.  There is no medical evidence of any currently diagnosed 
residual of pellagra.


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.309 (1998).

2.  The veteran's claim for service connection for residuals 
of pellagra is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran withdrew his request 
for a Travel Board hearing by a June 1998 statement.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  
These diseases are avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, and peripheral neuropathy except where 
directly related to infectious causes.  Id.

38 C.F.R. § 3.307(d) provides that evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.

A claim for service connection of a disease entitled to the 
presumption of service connection for prisoners of war is 
well grounded if the claimant was a prisoner of war for at 
least thirty days and he or she presents a current diagnosis 
that the disease is 10 percent disabling.  See Goss v. Brown, 
9 Vet. App. 109, 113 (1996).  The credibility of the evidence 
is presumed when determining whether a claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

38 C.F.R. § 3.304(e) provides that where disability 
compensation is claimed by a former prisoner of war, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.


I.  Service connection for arthritis of the knees

Initially, the Board finds the veteran's claim well grounded, 
in that the veteran was a prisoner of war (POW) for at least 
thirty days and he has presented a current diagnosis that the 
disease is 10 percent disabling.  See Goss, supra.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The veteran's service medical records, which include his 
October 1945 discharge physical examination report, contain 
no evidence of any bilateral knee injuries.  Upon physical 
examination his musculoskeletal system was found to be 
normal.

The veteran has been currently diagnosed with moderately 
advanced osteoarthritis in both knees, as shown by a December 
1998 VA examination report.  That report indicates that he 
also has limitation of motion of both knees.  Thus, the 
requirements for a well-grounded claim have been met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003; Goss, supra.

No medical evidence has been submitted showing that arthritis 
was manifested to a compensable (10 percent) degree within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

The veteran did not report any injuries to his knees during 
his initial August 1949 VA examination.  In fact, the veteran 
reported no inservice injuries to his knees prior to the 
filing of a September 1988 claim, some forty-three years 
after his release from captivity.

The lay statements from the veteran's POW comrades indicate 
only that the veteran complained of pain in his feet and 
knees during captivity.  They do not, however, indicate any 
severe trauma (or any trauma, for that matter) to either knee 
during captivity.

38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c) provide that 
only post-traumatic osteoarthritis may be service connected.  
There is no medical evidence of record containing a diagnosis 
of post-traumatic osteoarthritis.  There is also no medical 
evidence of record containing an opinion which relates the 
veteran's current bilateral knee osteoarthritis to his active 
duty military service, or any incident of that service, 
including events as a POW.

The Board acknowledges the veteran's assertions regarding a 
link between the claimed disorder and his military service, 
or his time as a POW.  However, it is not shown that the 
veteran is competent to render opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran has also submitted a 
selected excerpt concerning traumatic arthritis from a 
publication to aid his claim.  With regard to whether a 
medical article or treatise evidence satisfies the nexus 
element for a well-grounded claim, the Court has held that 
such evidence, standing alone, is sufficient to well ground a 
claim if it discusses generic relationships with a degree of 
certainty such that, under the facts of the specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  That is, it is necessary 
to provide medical evidence that is specific with regard to 
the causal link between a veteran's past and present 
disabilities.  Id.  The submitted treatise evidence, however, 
indicates that traumatic arthritis occurs from "severe 
damage to a single or few joints producing early onset 
arthritis."  (emphasis added)  In short, this evidence does 
not show that this veteran suffered severe damage to his 
knees while a POW, or that this veteran's osteoarthritis had 
an early onset.  Hence, the veteran's own statements, taken 
together with the published medical authority, are too 
general and inconclusive, and do not provide the requisite 
medical evidence demonstrating a causal relationship between 
the claimed disabilities and service.  See Wallin, Sacks, 
supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Thus, given the period of time since the veteran's 
imprisonment and his first indication of arthritis of the 
knees, the lack of any evidence of severe trauma to the 
knees, and the lack of nexus evidence relating his current 
bilateral osteoarthritis to his military service, including 
as a POW, the Board finds that the circumstances attendant 
upon his confinement and the duration thereof, associated 
with pertinent medical principles, compels a decision that 
his current bilateral knee disability, manifested many years 
after service, is not etiologically related to his active 
duty military service, including the POW experience.  The 
evidence supports a conclusion that bilateral osteoarthritis 
of the knees was not incurred in service.  Thus, the 
preponderance of the evidence is against the veteran's claim. 
Accordingly, the veteran's claim of entitlement to service 
connection for arthritis of the knees must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Service connection for residuals of pellagra

The veteran's service medical records, including his October 
1945 discharge physical examination report, contain no 
evidence of a diagnosis of either pellagra or residuals 
thereof.

No medical evidence containing a diagnosis of pellagra or any 
residual thereof has been submitted since the veteran's 
discharge from active duty military service.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  As noted above, a well grounded 
claim for service connection must be supported by evidence, 
not merely allegations.  See Tirpak, supra.  As previously 
noted, a well grounded claim requires a medical diagnosis of 
a current disability in order to be plausible.  In the 
absence of such evidence, the veteran's claim for service 
connection for residuals of pellagra must be denied as not 
well grounded.  See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's service representative's 
arguments in the May 1999 Informal Hearing Presentation, as 
to the duty to assist and the duty to provide the veteran the 
benefit of reasonable doubt in regard to his service 
connection claim, the Board notes that these contentions have 
been addressed by the United States Court of Appeals for the 
Federal Circuit in the case of Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  That decision held that only a person who 
has submitted a well grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a) or the reasonable doubt 
provisions of 38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As 
indicated herein, the United States Supreme Court decided not 
to hear this case; hence, it is now the law of the land.



ORDER

Service connection for arthritis of the knees is denied.

Service connection for residuals of pellagra is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

